Citation Nr: 1131924	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left (minor) shoulder strain, status post dislocation (left shoulder disability) before January 20, 2010.

2.  Entitlement to an increased rating for service-connected left shoulder disability, rated 20 percent disabling from January 20, 2010. 

3.  Entitlement to an increased (compensable) rating for hepatitis C with mild liver fibrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to August 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claims in August 2008 and July 2009 for further development and consideration.


FINDINGS OF FACT

1.  Before January 20, 2010, the Veteran's left shoulder disability was manifested by no limitation of motion, painful motion, dislocation, arthritis, ankylosis; or malunion, fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus.

2.  From January 20, 2010, the Veteran's left shoulder disability has been manifested by motion limited to approximately midway between side and shoulder level, but it is not limited to 25 degrees from the side; there is no ankylosis; or malunion, fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus.

3.  The preponderance of the evidence shows that the Veteran's hepatitis is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left shoulder disability have not been met before January 20, 2010.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5200 to 5203 (2010).

2.  The criteria for an increased rating for left shoulder disability have not been met from January 20, 2010.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5200 to 5203 (2010).

3.  The criteria for a compensable evaluation for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
The present case involves "downstream" issues, as the initial claim for service connection was granted in the rating decision on appeal, and the appellant disagrees with the evaluations assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

As there has been no such showing, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with various criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule)-which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When making determinations concerning the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Veteran's statements regarding the severity of his service-connected disabilities are deemed competent with regard to the description of symptoms. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be considered with the clinical evidence in conjunction with the appropriate rating criteria.

Consideration must be given to his possible entitlement to staged ratings to compensate the veteran for times when the disabilities may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Left Shoulder Disability

As regards the joints, consideration will be given to factors such as less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. The disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.

The Veteran was in receipt of a noncompensable rating for his left shoulder disability under Diagnostic Code 5202-5024 before November 20, 2010.  The hyphenated code is intended to show that the Veteran's disability includes both impairment of the humerus, Diagnostic Code 5202, and tenosynovitis, Diagnostic Code 5024.  38 C.F.R. § 4.27.

A VA examination was conducted in July 2005.  Shoulder range of motion was normal.  A left shoulder X-ray study was normal.  July 2006 VA examination again found left shoulder range of motion to have been normal.  In addition, no additional limitation of motion or other symptomatology was found with repetitive movement of the joint.  

The Veteran submitted a private magnetic resonance imaging (MRI) of the left shoulder dated in October 2006.  The report noted a Hill-Sach deformity (compression injury to the humeral head), "most likely" a superior and anterior labral tear, a small loose body in the joint, indicating degenerative subchondral change.  

A VA examination was conducted on January 20, 2010.  A left shoulder examination revealed no deformity, malalignment, swelling, erythema, warmth, crepitus, instability, or guarding of movement.  Left shoulder range of motion was forward flexion to 120 degrees; abduction was to 105 degrees; and external and internal rotation to 80 degrees.  In addition, no additional limitation of motion or other symptomatology was found with repetitive movement of the joint.  

Based on the findings of this examination, the Veteran was granted increased, 20 percent, rating under Diagnostic Code 5202-5201, impairment of the humerus and limitation of arm motion, effective the date of the VA examination.  

The diseases under Diagnostic Codes 5013 through 5024 include tenosynovitis (Diagnostic Code5024).  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis.  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As noted, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints affected.  In this case, the appropriate Diagnostic Code would be Diagnostic Code 5201 (limitation of motion of the arm).

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.

As degenerative subchondral change was noted on private MRI in October 2006, entitlement to a 10 percent rating for any limitation of motion due to pain would be warranted.  See Diagnostic Code 5003.  However, prior to January 20, 2010 such limitation of motion has not been shown.  Therefore, a 10 percent rating pursuant to Diagnostic Code 5003 prior to January 20, 2010, is not warranted.  

As limitation of motion of the left arm to 25 degrees from the side has not been shown from January 20, 2010, entitlement an increased, 30 percent,  rating under Diagnostic Code 5201 has not been shown from January 20, 2010.  

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate or marked deformity is rated as 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only,  at the shoulder level or with frequent episodes and guarding of all arm movements, are rated as 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Although compression of the left humeral head has been shown by MRI; malunion moderate deformity, recurrent dislocation, fibrous union, nonunion or loss of the humeral head has not been shown.  Therefore, a compensable rating under Diagnostic Code 5202 is not warranted throughout the appeal period.  

There are other Diagnostic Codes relating to shoulder disorders, such as Diagnostic Code 5200 (ankylosis of the shoulder) and Diagnostic Code 5203 (impairment of the clavicle or scapula).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left shoulder, so it is clearly not ankylosed.  The Veteran's left shoulder disability is not manifested by an impairment of the clavicle, or scapula, and therefore Diagnostic Code 5203 is inapplicable.  Therefore, increased ratings under these Diagnostic Codes are not warranted throughout the appeal period.  

B.  Hepatitis C with Mild Liver Fibrosis

The Veteran has been in receipt of a noncompensable rating for his service-connected hepatitis since separation from service in September 2005.  

A VA general medical examination was conducted in July 2005.  The examiner noted that the Veteran's hepatitis was asymptomatic.  A VA examination was conducted in July 2006.  The examiner stated that the Veteran did not have vomiting, hematemesis, melena, vomiting, incapacitating episodes, ascites, portal hypertension, splenomegaly, jaundice, or malnutrition.  The Veteran was not taking medication for the disability.

The Veteran submitted a private gastroenterology note dated in January 2007 noting that the Veteran's hepatitis C had relapsed and that medication was recommended.  

A VA examination was conducted in January 2010.  Physical examination found no evidence of liver disease.  A May 2008 liver ultrasound noted inhomogeneous echotexture of the liver.  There was no hepatic masses or intrahepatic duct dilatation.  The Veteran's gall bladder, right kidney and pancreas were normal.  the Veteran stated that he did not take medication for his hepatitis  prior to 2007.  

The Veteran's service-connected Hepatitis C is rating under 38 C.F.R. § 4.115a, Diagnostic Code 7354, a zero percent rating is given for nonsymptomatic hepatitis C.  A compensable rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114.

A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly warrants a 60 percent rating.  Id.

Note 1 under Diagnostic Code 7354 states: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under a diagnostic code sequelae.

Note (2) under Diagnostic Code 7354 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician." Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112 (2009).

There is no evidence of record during the appeal period that would be favorable to the Veteran's claim for a compensable evaluation, as no residuals of his hepatitis have been shown.  Although the Veteran is competent to describe his symptoms, he does not possess a recognized degree of medical knowledge to attribute these symptoms to his service-connected hepatitis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board affords great probative weight to the VA examiners who conducted the three VA examinations during the appeal period and opined that the Veteran had no symptomatology due to his hepatitis.  

C.  Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

D.  Conclusion

At no time during the pendency of this claim, have the disabilities been more or less disabling than as currently rated.  The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased ratings are not warranted. 


ORDER

Entitlement to an increased (compensable) rating for a service-connected left shoulder disability before January 20, 2010 is denied.

Entitlement to an increased rating for service-connected left shoulder disability, rated 20 percent disabling from January 20, 2010, is denied. 

Entitlement to an increased (compensable) rating for hepatitis C with mild liver fibrosis is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


